Order directing examination before trial of defendant, through its president, two vice-presidents, manager and the assistant solicitor, and for the production of books, papers and records for the purpose of refreshing recollection, modified by limiting the examination to the president of defendant; and in the event that he is not sufficiently acquainted with the facts, plaintiff may apply at Special Term for an ex parte order directing such other officers and agents of defendant to appear for examination. The examination of the president is to proceed upon two days’ notice. As so modified, the order is affirmed, without costs. No op nion. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.